DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Drawings
The drawings are objected to because of the poor quality of the images shown in Figs. 3-18.  These images, in said Figs., are not of sufficient quality for reproduction where the details in the images would be clearly shown in reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-11 are objected to because of the following informalities:  Claims 2-11 are dependent from claim 1.  Each of the dependent claims recite, in the first line of the claim, “In the deterrent system of claim…”.  Claim 1 is “A system to deter rodents…”.  The dependent claims should recite something like --In the system of claim…-- or --In the system which deters rodents of claim…--, because claim 1 does not recite a deterrent system.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite “a riser mesh screen folded so that opposed ends align, a strap folded over the aligned ends and sewn along the length of the screen to form a screen, the screen having”.  There is a “riser mesh screen”, which is the initially set forth screen, which requires all the structure of the claim, per the claim language.  Then there is “the screen” which is assumed to be the riser mesh screen that has a strap sewn to it.  Next there is “a screen” which does not appear to be different from the screen that has the strap sewn to it (where the screen that has the strap sewn to it is merely the riser mesh screen).  Then the claim recites “, the screen having”.  Which screen is the “, the screen having” referring back to?  Is the “, the screen having” referring back to the original “riser mesh screen”, “the screen” that has the strap sewn to it, or the “a screen”?  How is the “raiser mesh screen” or “the screen” with the strap sewn on it different from the “a screen”?  Is the “a screen” setting forth an alternative screen or a new screen?
Claim 2 in line 6 recites “a first mesh screen”.  Note claim 2 depends from claim 1.  Is this a new or alterative screen?  Alternatively, does the recitation “a first mesh screen” refer back to the original “riser mesh screen”, “the screen” that has the strap sewn to it, or the “a screen”?
Claim 2 in line 1 recites “In the deterrent system of claim 1”.  The recitation of “In the”  makes the claim language unclear as to what is being required.  What is being set forth with the recitation of “In the”?  How is the structure of claim 2 “In” claim 1? 

As a note: claim 1 claims the combination of the mesh and the riser pipe.  Claim 12 is also a combination claim, which clams in combination the mesh and at least the T-junction.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note: none of the cited prior art has a screen that is folded so that opposed ends of the folded screen align, where a strap is folded over the aligned ends of the screen and the strap is sewn along the length of the screen, the screen being fitting over a midsection of a riser pipe and the screen being the length of the midsection of the riser pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (a protective covering) which are similar to the applicant’s claimed invention; DE-19910439, GB-2133498, GB-578697, EP-0763685, US-0584646, US-0789948, US-0862698, US-1052547, US-1591902, US-1819553, US-2040786, US-20040109965, US-20060288956, US-20090223584, US-20110005807, US-20160050904, US-20180245730, US-4757638, US-5413149, US-5581934, US-5931200, US-6520201, and US-9691527.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/24/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679